Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were received on 11/25/2020 and are hereby examined in this non-final office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Independent claim 1 falls within the category of a computer program product.
Independent claim 14 falls within the category of a system/machine.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1 (additional elements omitted) – The claim recites [] receiving a request to schedule a ride-sharing pool for a user; determining a location of the user at a particular time; determining a target location for the user; accessing an eligible ride-sharing group associated with the user, wherein the eligible ride-sharing group comprises one or more connection users of the user that share at least one location zone with the user; selecting a set of connection users included in the eligible ride-sharing group; accessing user data for each connection user of the set of connection users included in the eligible ride-sharing group; based at least in part on the user data for each connection user of the set of connection users, identifying a subgroup of the eligible ride-sharing group comprising connection users that are associated with a threshold likelihood of travelling between the location and the target location at the particular time; and causing an identifier for each connection user included in the subgroup of the eligible ride-sharing group to be output []. The claim, under its broadest reasonable interpretation, is directed to scheduling a carpool for a ride-sharing service. The claim could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an interactive computing system comprising one or more hardware processors and configured with specific computer-executable instructions and a display of  a wireless device of [a] user are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1 and adds the additional element of applying the user data for each connection user included in the set of connection users to a machine learning model. However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 1 and adds the additional element of a wireless device of [a] connection user.  However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 9 and adds the additional element of a wireless device of [a] driver.  However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1 (additional elements omitted) – The claim recites [] receive a request to schedule a ride-sharing pool; determine a location of the user at a particular time; determine a target location for the user; access an eligible ride-sharing group associated with the user, wherein the eligible ride-sharing group comprises one or more connection users of the user that share at least one location zone with the user; select a set of connection users included in the eligible ride- sharing group; access [] user data for each connection user of the set of connection users included in the eligible ride-sharing group; based at least in part on the user data for each connection user of the set of connection users, identify a subgroup of the eligible ride-sharing group comprising connection users that are associated with a threshold likelihood of travelling between the location and the target location at the particular time; and cause an identifier for each connection user included in the subgroup of the eligible ride-sharing group to be output on a display of a wireless device of the user.  The claim, under its broadest reasonable interpretation, is directed to scheduling a carpool for a ride-sharing service. The claim could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a non-volatile storage configured to store user data of users registered with the ride-sharing service; and -67-a hardware processor of an interactive computing system in communication with the non-volatile storage, the hardware processor configured to execute specific computer-executable instructions to at least, and a display of a wireless device of [a] user are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 14. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 14 and adds the additional element of applying the user data for each connection user included in the set of connection users to a machine learning model. However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 14. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 17 and adds the additional element of applying the user data for the connection user to a machine learning model. However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 14 and adds the additional element of a wireless device of [a] connection user.  However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 19 and adds the additional element of a wireless device of [a] driver.  However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2019/0190881 A1, hereinafter “Bijor,” in view of Pre-grant Publication No.: US 2018/0033058 A1, hereinafter “Mukherjee.”
Claim 1 & similar claim 14: Bijor, as shown, teaches1:
receiving a request to schedule a ride-sharing pool for a user; (Bijor [0014], “the transport arrangement and networking system can further provide an option for a requesting user to select a carpool "association" service. Selection of the carpool association service can cause the transport arrangement and networking system to identify, as potential carpool riders with the requesting user, only those users who have one or more points of connectivity or social media commonalities with the requesting user…”; See also [0012] & [0013])
determining a location of the user at a particular time; (Bijor [0025], “The system 100 can also include a mapping module 120 that receives location data 159 corresponding to the user's location, or a location indicated in the service request 158…”)
determining a target location for the user; (Bijor [0033], “a user inputs a destination for a pick-up request…”)
accessing an eligible ride-sharing group associated with the user, wherein the eligible ride-sharing group comprises one or more connection users of the user that share at least one location zone with the user; (Bijor [0027], “The connectivity module 140 can further receive user data from other carpool (or associated carpool) requestors within a certain proximity of the requesting user, or a route to be traveled by the requesting user, and select candidate carpool riders that have such commonality links.”; See also [0014])
selecting a set of connection users included in the eligible ride-sharing group; (Bijor [0027], “The system 100 can provide the user devices 195 with an option to only be matched with carpool riders that have a commonality link with the requesting user on one or more social media platforms….The connectivity module 140 can further receive user data from other carpool (or associated carpool) requestors within a certain proximity of the requesting user, or a route to be traveled by the requesting user, and select candidate carpool riders that have such commonality links.)
accessing user data for each connection user of the set of connection users included in the eligible ride-sharing group; (Bijor [0028], “The connectivity module 140 can receive identifying user information 157 from each user within a predetermined range requesting a carpool or associated carpool service, and determine whether commonality links between the requesting users exist via the social media providers 185. Accessing the social media data 182 from the social media providers 185 can provide such commonality links between the requesting user and one or more other requesting users, and the connectivity module 140 can provide the connection data 142 to the selection engine 150.”)

Bijor doesn’t explicitly teach the following; however, Mukherjee teaches:
based at least in part on the user data for each connection user of the set of connection users, identifying a subgroup of the eligible ride-sharing group comprising connection users that are associated with a threshold likelihood of travelling between the location and the target location at the particular time; and (Mukherjee [0036], “The route compatibility module 214 first forms groups of users who are route compatible, i.e., who are likely to be travelled on the same route. These groups are formed based on the geographical information and timing information. For example, the group formation module 206 clubs three users who wish to travel from Street 1, Chicago to Street 2, Chicago…”)
causing an identifier for each connection user included in the subgroup of the eligible ride-sharing group to be output on a display of a wireless device of the user. (Mukherjee [0038], “Once formed, the ride-sharing groups are suggested and displayed to members of each group for their feedback…; See also [0004], [0036])
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Similarly, Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor with the teachings of Mukherjee since “[r]ide-sharing systems have been an economical mode of travel since the recent past and thus, have gained a lot of popularity… One of the key challenges of the ride-sharing systems is to make a ride-sharing experience as pleasant or happy for all users… Therefore, it is extremely important to address the compatibility issues among users sharing rides in order to ensure a pleasant ride-sharing experience.” (Mukherjee [0002])
Claim 2: Bijor/Mukherjee, as shown above, teaches all the limitations of claim 1. Bijor also teaches:
wherein the location of the user is determined based at least in part on geolocation data obtained from a wireless device of the user. (Bijor [0042], “a requesting user may launch a designated application specific to a network transport arrangement service on the user's device 400. In response to launching the application, a GUI 410 can be generated on the device 400 showing a location window 402, which can be associated with a location pin 404 on the device. The location pin 404 can be shown, by default, close to or at the current location of the user…”)
Claim 4: Bijor/Mukherjee, as shown above, teaches all the limitations of claim 1. Bijor doesn’t explicitly teach the following; however, Mukherjee teaches:
wherein the subgroup of the eligible ride-sharing group further comprises connection users that are associated with a threshold likelihood of travelling between a first zone that includes the location and a second zone that includes the target location. (Mukherjee [0036], “The route compatibility module 214 first forms groups of users who are route compatible, i.e., who are likely to be travelled on the same route. These groups are formed based on the geographical information and timing information. For example, the group formation module 206 clubs three users who wish to travel from Street 1, Chicago to Street 2, Chicago…”)
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Similarly, Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor with the teachings of Mukherjee since “[r]ide-sharing systems have been an economical mode of travel since the recent past and thus, have gained a lot of popularity… One of the key challenges of the ride-sharing systems is to make a ride-sharing experience as pleasant or happy for all users… Therefore, it is extremely important to address the compatibility issues among users sharing rides in order to ensure a pleasant ride-sharing experience.” (Mukherjee [0002])
Claim 5: Bijor/Mukherjee, as shown above, teaches all the limitations of claim 1. Bijor doesn’t explicitly teach the following; however, Mukherjee teaches: 
wherein the particular time comprises a current time or a scheduled time specified as part of the request to schedule the ride-sharing pool. (Mukherjee [0036], “The route compatibility module 214 first forms groups of users who are route compatible, i.e., who are likely to be travelled on the same route. These groups are formed based on the geographical information and timing information. For example, the group formation module 206 clubs three users who wish to travel from Street 1, Chicago to Street 2, Chicago…”)
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Similarly, Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor with the teachings of Mukherjee since “[r]ide-sharing systems have been an economical mode of travel since the recent past and thus, have gained a lot of popularity… One of the key challenges of the ride-sharing systems is to make a ride-sharing experience as pleasant or happy for all users… Therefore, it is extremely important to address the compatibility issues among users sharing rides in order to ensure a pleasant ride-sharing experience.” (Mukherjee [0002])
Claim 7 & similar claim 17: Bijor/Mukherjee, as shown above, teaches all the limitations of claims 1 & 14, respectively. Bijor doesn’t explicitly teach the following; however, Mukherjee teaches:
further comprising, for each connection user included in the eligible ride-sharing group:  determining a current location of the connection user; (Mukherjee [0034], “Initially, when a user logs into the ride-sharing system 200 and is actively seeking ride-shares, she is added to the current pool of users that are all active and route compatible with each other. That is, the currently active users are partitioned into clusters accounting for their geographical and timing compatibilities…”)
adding the connection user to the set of connection users in response to determining that the current location of the connection user is within a location zone that includes the location of the user at the particular time. (Mukherjee [0036], “The route compatibility module 214 first forms groups of users who are route compatible, i.e., who are likely to be travelled on the same route. These groups are formed based on the geographical information and timing information. For example, the group formation module 206 clubs three users who wish to travel from Street 1, Chicago to Street 2, Chicago…”)
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Similarly, Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor with the teachings of Mukherjee since “[r]ide-sharing systems have been an economical mode of travel since the recent past and thus, have gained a lot of popularity… One of the key challenges of the ride-sharing systems is to make a ride-sharing experience as pleasant or happy for all users… Therefore, it is extremely important to address the compatibility issues among users sharing rides in order to ensure a pleasant ride-sharing experience.” (Mukherjee [0002])
Claim 8: Bijor/Mukherjee, as shown above, teaches all the limitations of claim 1. Bijor doesn’t explicitly teach the following; however, Mukherjee teaches:
further comprising selecting a connection user to include in the set of connection users based at least in part on a determination that the connection user is associated with at least one of a first location zone that includes the location of the user or a second location zone that includes the target location for the user. (Mukherjee [0036], “The route compatibility module 214 first forms groups of users who are route compatible, i.e., who are likely to be travelled on the same route. These groups are formed based on the geographical information and timing information. For example, the group formation module 206 clubs three users who wish to travel from Street 1, Chicago to Street 2, Chicago…”; See also [0034] & [0035])
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Similarly, Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor with the teachings of Mukherjee since “[r]ide-sharing systems have been an economical mode of travel since the recent past and thus, have gained a lot of popularity… One of the key challenges of the ride-sharing systems is to make a ride-sharing experience as pleasant or happy for all users… Therefore, it is extremely important to address the compatibility issues among users sharing rides in order to ensure a pleasant ride-sharing experience.” (Mukherjee [0002])
Claims 3, 6, 9-11, 15, 16, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bijor/Mukherjee in view of Pre-grant Publication No.: US 2018/0211337 A1, hereinafter “Ghaddar.”
Claim 3 & similar claim 15: Bijor/Mukherjee, as shown above, teaches all the limitations of claims 1 & 14, respectively . Bijor/Mukherjee doesn’t explicitly teach the following; however, Ghaddar teaches:
wherein the at least one location zone comprises a geographic location where the user is present for at least a threshold percentage of time within a time period. (Ghaddar [0080], “Assume, a user, Bob needs to travel from his current location to his home. The mechanisms of the embodiments may already know his intended destination (e.g., machine learning used to determine and understand the user Bob's travel habits)…Bob's user profile (indicating a willingness to ride share) may be matched with other users similar to Bob which are close to his current location and are willing to go to a similar destination (for example users need to drop their kids at school and go to a common workplace)…” 
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users.  Bijor and Mukherjee fail to teach the aspect of machine learning.  However, Ghaddar teaches using machine learning to determine users’ travel habits for forming carpooling groups.     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor/Mukherjee with the teachings of Ghaddar since “a selected mode of transportation may be matched with a selected route to generate a travel package according to a multi-objective model based on a route profile for a plurality of routes, a user profile of the one or more users, an environmental profile, and a collaboration of monitored data relating to preferences of a mode of transportation and routes of the one or more users, wherein the travel package includes at least the matching selected mode of transportation, the selected route, and one or more travel suggestions.” (Ghaddar [0003]) 
Claim 6 & similar claim 16: Bijor/Mukherjee, as shown above, teaches all the limitations of claims 1 & 14, respectively. Bijor/Mukherjee doesn’t explicitly teach the following; however, Ghaddar teaches:
wherein identifying the subgroup of the eligible ride-sharing group comprises applying the user data for each connection user included in the set of connection users to a machine learning model configured to predict a likelihood of the connection user travelling between the location and the target location at the particular time. (Ghaddar [0080], “Use Case 4-Car Sharing. Assume, a user, Bob needs to travel from his current location to his home. The mechanisms of the embodiments may already know his intended destination (e.g., machine learning used to determine and understand the user Bob's travel habits) and may also provide an indication to those in communication with Bob about his availability to share his car with other people (e.g., Bob is willing to ride share with others). Bob's user profile (indicating a willingness to ride share) may be matched with other users similar to Bob which are close to his current location and are willing to go to a similar destination (for example users need to drop their kids at school and go to a common workplace). One or more subset of users may be identified that are similar to Bob. Once a subset of users has been identified, the subset of user profiles may be matched with the profile of Bob…”)
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users.  Bijor and Mukherjee fail to teach the aspect of machine learning.  However, Ghaddar teaches using machine learning to determine users’ travel habits for forming carpooling groups.     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor/Mukherjee with the teachings of Ghaddar since “a selected mode of transportation may be matched with a selected route to generate a travel package according to a multi-objective model based on a route profile for a plurality of routes, a user profile of the one or more users, an environmental profile, and a collaboration of monitored data relating to preferences of a mode of transportation and routes of the one or more users, wherein the travel package includes at least the matching selected mode of transportation, the selected route, and one or more travel suggestions.” (Ghaddar [0003]) 
Claim 9 & similar claim 19: Bijor/Mukherjee, as shown above, teaches all the limitations of claims 1 & 14, respectively. Bijor/Mukherjee doesn’t explicitly teach the following; however, Ghaddar teaches:
receiving a selection of one or more connection users included in the subgroup of the eligible ride-sharing group; (Ghaddar [0080], “A number of user profiles may be sent to a computing device associated with Bob (e.g., a smartphone) and displayed on the computing device (e.g., displayed in ranked order on the smartphone ). In one aspect, the user, Bob, may review the user profiles and select those of the matching user profiles that the user, Bob, feels more comfortable traveling with…”)
for each of the selected one or more connection users, transmitting a ride-sharing pool request message to a wireless device of the connection user, -66-wherein the ride-sharing pool request message comprises a ride-sharing pool request. (Ghaddar [0080], “The user profiles identified by Bob are notified of his availability and of the ride price. If one or more of the users accepts Bob's offer, then the user may agree on a meeting point…”)
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users.  Ghaddar teaches using machine learning to determine users’ travel habits for forming carpooling groups.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor/Mukherjee with the teachings of Ghaddar since “a selected mode of transportation may be matched with a selected route to generate a travel package according to a multi-objective model based on a route profile for a plurality of routes, a user profile of the one or more users, an environmental profile, and a collaboration of monitored data relating to preferences of a mode of transportation and routes of the one or more users, wherein the travel package includes at least the matching selected mode of transportation, the selected route, and one or more travel suggestions.” (Ghaddar [0003]) 
Claim 10 & similar claim 20: Bijor/Mukherjee/Ghaddar, as shown above, teaches all the limitations of claims 9 & 19, respectively. Bijor also teaches:
scheduling a ride-sharing pool ride that includes the user and the connection user, wherein scheduling the ride-sharing pool ride comprises: identifying a driver to perform the ride-sharing pool ride based at least in part on geolocation data obtained from a wireless device of the driver; and (Bijor [0026], “If the service request 158 indicates a carpool request, the selection engine 150 can identify a proximate driver available to service carpool requests, and transmit a driver invitation 152 to the selection driver's device 190 over the network 180. The driver can provide a confirmation to service the carpool request, and pick-up the request user along a designated route.”)
transmitting a trip plan comprising a pickup location for the user and a drop-off location of the user, wherein the pickup location is associated with the location of the user at the particular time and the drop-off location is associated with the target location of the user. (Bijor [0026], “transmit a driver invitation 152 to the selection driver's device 190 over the network 180. The driver can provide a confirmation to service the carpool request, and pick-up the request user along a designated route.”)

Bijor doesn’t explicitly teach the following; however, Mukherjee teaches:
receiving an indication that a connection user from the selected one or more connection users accepted the ride-sharing pool request; (Mukherjee [0038], “Once formed, the ride-sharing groups are suggested and displayed to members of each group for their feedback. While displaying, the group formation module 206 displays some details of co-group members to each member (see FIGS. 5 and 6). The feedback is in the form of acceptance of the ride-sharing group or rejection of the ride-sharing group. The feedback is received from each group member by the feedback collection module 208. Based on the feedback, the feedback module 208 moves forward. For example, if the feedback from each group member is in the form of "acceptance," the feedback collection module 208 considers the ride-sharing group as a compatible ride-sharing group…”)
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Similarly, Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor with the teachings of Mukherjee since “[r]ide-sharing systems have been an economical mode of travel since the recent past and thus, have gained a lot of popularity… One of the key challenges of the ride-sharing systems is to make a ride-sharing experience as pleasant or happy for all users… Therefore, it is extremely important to address the compatibility issues among users sharing rides in order to ensure a pleasant ride-sharing experience.” (Mukherjee [0002])
Claim 11: Bijor/Mukherjee/Ghaddar, as shown above, teaches all the limitations of claim 9. Bijor doesn’t explicitly teach the following; however, Mukherjee teaches:
wherein the ride-sharing pool request message further comprises one or more of an identity of the location of the user at the particular time or the target location of the user. (Mukherjee [0036], “The route compatibility module 214 first forms groups of users who are route compatible, i.e., who are likely to be travelled on the same route. These groups are formed based on the geographical information and timing information. For example, the group formation module 206 clubs three users who wish to travel from Street 1, Chicago to Street 2, Chicago…”; See also Bijor [0034], [0035], [0037], [0038], & Ghaddar [0080])
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Similarly, Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor with the teachings of Mukherjee since “[r]ide-sharing systems have been an economical mode of travel since the recent past and thus, have gained a lot of popularity… One of the key challenges of the ride-sharing systems is to make a ride-sharing experience as pleasant or happy for all users… Therefore, it is extremely important to address the compatibility issues among users sharing rides in order to ensure a pleasant ride-sharing experience.” (Mukherjee [0002])
Claim 18: Bijor/Mukherjee, as shown above, teaches all the limitations of claim 17. Bijor/Mukherjee doesn’t explicitly teach the following; however, Ghaddar teaches:
wherein the connection user location comprises a predicted location of the connection user at the particular time, and wherein the hardware processor is further configured to execute specific computer-executable instructions to at least predict the predicted location of the connection user by at least applying the user data for the connection user to a machine learning model configured to predict the predicted location of the connection user at the particular time. (Ghaddar [0074], “The user profile may be continuously improved and enhanced by monitoring user decisions. The monitoring may include determining if the user is following and selecting the matched route(s) and mode of transportation and any interaction between the user and the matching. Each decision of the user is used as feedback back to the user profile to learn (e.g., using machine learning) about the user and to predict future user behavior.”; See also [0080])
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users.  Ghaddar teaches using machine learning to determine users’ travel habits for forming carpooling groups.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor/Mukherjee with the teachings of Ghaddar since “a selected mode of transportation may be matched with a selected route to generate a travel package according to a multi-objective model based on a route profile for a plurality of routes, a user profile of the one or more users, an environmental profile, and a collaboration of monitored data relating to preferences of a mode of transportation and routes of the one or more users, wherein the travel package includes at least the matching selected mode of transportation, the selected route, and one or more travel suggestions.” (Ghaddar [0003]) 
Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bijor/Mukherjee/Ghaddar in view of Pre-grant Publication No.: US 2022/0101208 A1, hereinafter “Gu.”
Claim 12: Bijor/Mukherjee/Ghaddar, as shown above, teaches all the limitations of claim 9. Bijor/Mukherjee/Ghaddar doesn’t explicitly teach the following; however, Gu teaches:
wherein the ride-sharing pool request message is associated with a time-to-live value, and wherein the ride-sharing pool request message is configured to cease being displayed at the wireless device of the connection user when the time-to-live value is reached. (Gu [0020], “If the transportation sharing system detects no selection of the ephemeral transportation option prior to the option expiring, in certain implementations, the transportation sharing system removes the ephemeral-transportation option from display on the new requestor' s device.”)
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users.  Ghaddar teaches using machine learning to determine users’ travel habits for forming carpooling groups.  Gu teaches methods for detecting a potential shared transportation request from a new requestor' s device and an ongoing (or otherwise active) transportation for an existing requestor by a vehicle and then extemporaneously generating an ephemeral-transportation option for display on the new requestor's device to share the ongoing transportation by the vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor/Mukherjee/Ghaddar with the teachings of Gu since “[e]ven when conventional ride sharing systems respond to a shared transportation request, these systems often communicate vague and inaccurate ride-sharing details within graphical user interfaces…” (Gu [0003])
Claim 13: Bijor/Mukherjee/Ghaddar, as shown above, teaches all the limitations of claim 9. Bijor/Mukherjee/Ghaddar doesn’t explicitly teach the following; however, Gu teaches:
further comprising causing the ride-sharing pool request message to cease being displayed at the wireless device of the connection user at least upon a time-to-live value being reached or upon a particular number of connection users accepting the ride-sharing pool request. (Gu [0020], “If the transportation sharing system detects no selection of the ephemeral transportation option prior to the option expiring, in certain implementations, the transportation sharing system removes the ephemeral-transportation option from display on the new requestor' s device.”)
Bijor teaches a transport arrangement and networking system that identifies potential points of connectivity for carpool riders.  Mukherjee is directed to methods and systems for automatically creating and suggesting compatible ride-sharing groups to users.  Ghaddar teaches using machine learning to determine users’ travel habits for forming carpooling groups.  Gu teaches methods for detecting a potential shared transportation request from a new requestor' s device and an ongoing (or otherwise active) transportation for an existing requestor by a vehicle and then extemporaneously generating an ephemeral-transportation option for display on the new requestor's device to share the ongoing transportation by the vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bijor/Mukherjee/Ghaddar with the teachings of Gu since “[e]ven when conventional ride sharing systems respond to a shared transportation request, these systems often communicate vague and inaccurate ride-sharing details within graphical user interfaces…” (Gu [0003])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	8/11/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Preamble elements taught by Bijor [0017] –[0020]